Citation Nr: 1210925	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  11-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active military duty from May 1953 to April 1955.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should be service connected for a back disorder based on a current back disorder being related to treated back difficulty in service. In a March 2010 submission he asserted that he was seen in 1954 for a back condition and in 1955 for a back and leg condition. 

At the outset, the Board notes that there are records within the claims file indicating that this may be a fire-related service case, with the Veteran's service treatment records lost in the National Personnel Records Center (NPRC) fire of 1973. However, that appears not to be the case. Rather, there are two claims folders, and the suggestion of fire-related service is in the first claims folder which does not contain the Veteran's service treatment records. The Veteran's service treatment records are contained within the second claims folder and appear to be intact and without any evidence of fire damage. Rather, the service treatment records contrarily inform by date stamp that they were associated with the Veteran's VA claims folder in June 1955, long prior to the NPRC fire. This, it appears that the second claims folder was initially unavailable, creating a false impression of fire-related service. 

The Veteran has submitted a medical opinion letter from a private treating physician dated in September 2009, asserting relevantly as follows: "After reviewing the above patient's medical records, I believe the back condition is secondary to the injury the patient had in 1954."

The physician provides no factual basis or rationale for this opinion, and does not even mention the nature of the back injury that reportedly occurred in service or specify the nature of the current "back condition" about which he is providing an opinion. It is unclear what records this physician reviewed or on what basis he has made these assertions, since clinical records within the claims file including service treatment records do not support any back injury in 1954.  A July 2001 VA treatment record does, however, note potential spinal injury in the 1990s associated with a diving accident. The private physician does not address this diving accident in his very brief opinion letter, and in fact provides no analysis whatsoever. 

An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical opinion that contains only data and conclusions cannot be accorded any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In Stefl, 21 Vet. App. at 124, the United States Court of Appeals for Veterans Claims (Court) found that a medical examination was inadequate because it provided an unsupported conclusion.  In the absence of any analysis, the September 2009 medical opinion with its unsupported conclusions cannot serve to support the claim. Stefl.

Of particular relevance in this case, while the September 2009 private opinion is based on purported injury in service, the Veteran has failed to provide any statement detailing any injury or back disability in service. 

The Veteran's service medical records reveal no back disorder related to the spine, but rather inform of the Veteran being seen repeatedly for right side back pain which was ultimately attributed in service to a congenital abnormality of the kidneys. A February 1954 service treatment consultation report notes repeated visits for right side back pain complaints and also notes urinalysis revealing persistent pyuria. This consultation report further notes in-service x-rays revealing horseshoe-shaped kidneys. The Veteran was accordingly assessed in service with horseshoe kidneys as a congenital abnormality, with associated chronic pyelonephritis. Thus, service records do indeed reflect repeated sick visits for back pain, as well as, it might be added, repeated visits for right lower quadrant abdominal pain. However, these pains of both the right side of the back and the right lower quadrant of the abdomen were attributed not to a back disorder but to a congenital kidney dysfunction. 

In his statements in support of his claim, the Veteran has failed to acknowledge this kidney abnormality and pyelonephritis as causal of back pain in service. 

All that said, the record reflects that the Veteran is of advanced age and his period of active service was over 50 years ago. There is therefore possible that oversights in this case, inclusive of the erroneous suggestion that this was a fire-related case, may have excessively clouded relevant issues, so that the Veteran was unaware that evidence of back injury, disease, or disability in service to support his claim was still lacking. Thus, affording the Veteran the benefit of the doubt, the Board believes it prudent to allow the Veteran the additional opportunity to provide a clear statement of circumstances in service that cause him to believe that current back disability may be related to service. 

The Veteran has requested a VA examination in furtherance of his claim, but the absence of evidence of in-service event, injury, or disease obviates the necessity of such an examination. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This low threshold requirement has not yet been met in this case.

Remand is thus indicated to better inform the Veteran of needed evidence to support his claim before the additional development of a VA examination may be undertaken. McLendon. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1. Send the Veteran an additional development letter explaining that to support a claim for service connection evidence is required of an event, injury, or disease in service that may support a direct link to service, as well as credible evidence of a link between current disability and that event, injury, or disease in service. Further explain that the Veteran's own statement, if found credible, may serve to support such an event, injury, or disease in service, and may further provide a sufficient indication of a link to current disability to warrant obtaining a VA examination, pursuant to 38 C.F.R. § 3.159(c)(4). McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Request such a statement from the Veteran regarding any event, injury, or disease in service which he believes may serve as a basis for his current claim. Also ask him to provide any additional evidence or information which may support the claim. Associate any records or responses received with the claims file, and follow up with any indicated development.

2. Thereafter, and following any further development warranted - potentially to include a VA examination addressing the nature and etiology of the Veteran's claimed back disability if the evidence warrants - readjudicate the remanded service connection claim de novo. If the benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



